Citation Nr: 1637205	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-30 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for shin splints of the left leg.

2.  Entitlement to service connection for shin splints of the right shin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran had active Army service from October 2003 to February 2009, followed by reserve service.  The record reflects that the Veteran had additional training days in several of the years after separation.  Those periods do not appear to be at issue herein.  No reserve service separation document is associated with the claims file.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Chicago, Illinois RO otherwise has jurisdiction of the case.  The Board remanded the appeal in December 2013.

During the pendency of the Remand, the RO granted service connection for a right knee disability and for residuals of a right tibia and fibula fracture.  The Veteran has not disagreed with any aspect of those grants of service connection.  No issue regarding residuals of a right tibia and fibula fracture or of right knee disability is before the Board for appellate review at this time.

The Veteran's claims file is entirely electronic.


FINDINGS OF FACT

1.  The Veteran does not currently manifest shin splints or residuals of shin splints in either lower leg, and continuation of complaints of chronic pain near the right knee and near the right ankle is attributed to residuals of fractures of the right tibia and fibula, and service connection is in effect for that fracture disability.  

2.  Left leg shin splints were not shown in service and have not been demonstrated since service.


CONCLUSION OF LAW

The criteria for service connection for right lower leg or left lower leg shin splints disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's medical records reflect that, prior to service, in 2001, he sustained fractures of his right tibia and fibula (both bones in the lower leg).  A rod was inserted into the tibia, from the upper metaphysis (just below the knee) to the lower metaphysis (just above the ankle) to provide fixation for the tibia fractures.  A September 2001 post-operative x-ray revealed that a rod running through the entire shaft of the tibia was held in place at the proximal and distal ends by a total of four screws.  

The Veteran enlisted in 2003.  Effective the day following the Veteran's separation from active service, service connection for a right knee disability has been granted, evaluated as 10 percent disabling, and service connection for residuals of a right tibia and fibular fracture has been granted, evaluated as noncompensable.  The Veteran contends that he is also entitled to service connection for right lower leg or left lower leg shin splints.

Claim for separate grant of service connection for shin splint disability

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to, or the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. 

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307 ), and the Veteran presently has the same condition.  There is a presumption applicable for service connection for arthritis and for organic diseases of the nervous system, and those presumptions have been considered in this decision.  

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis or lay evidence); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his or her knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

Entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, and has not manifested such disability during the pendency of the claim for service connection for that disability, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

A lay person is competent to report a subjective symptom such as headache or pain.  A lay person is not, however, competent to identify a specific medical diagnosis as the cause of the reported symptom, except in such instances where the diagnosis may be made based on lay observation of a disease with "unique and readily identifiable features."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).  In each case, the Board must apply a two-step analysis, and first determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  

Symptoms "without a diagnosed or identifiable underlying malady or condition" do not, in and of themselves, constitute a disability for which a separate grant of service connection is authorized by the law.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (specifically discussing the symptom of pain).  

Facts and analysis

As noted above, the Veteran sustained fractures of his right tibia and fibula (both bones in the lower leg) in a September 2001 motor vehicle accident.  A September 2001 post-operative x-ray shows a rod running through the entire shaft of the tibia, held in place at the proximal and distal ends by a total of four screws.  

The Veteran enlisted in 2003.  The induction examination noted the 2001 right tibia fractures with retained fixation hardware and the fibula fracture.  Pre-service clinical records were associated with the service medical records.  

Beginning in May 2004, the Veteran complained of right lower leg pain.  A provider who saw the Veteran for complaints of continuing right leg pain in August 2006 assigned a diagnosis of shin splints.  The provider who examined him in October 2004 determined that the Veteran had tenderness to palpation over the screw heads used to hold the rod in place in his right leg.  The provider recommended removal of the screws above the right ankle, and removal of two screws was performed.  

In April 2007, the Veteran submitted a claim for service connection for a right knee disability as aggravated in service, and a right ankle disability, as aggravated in service, to VA.  The Veteran was afforded VA examination in May 2007.  At that time, the Veteran reported having chronic right knee and ankle pain, stiffness, and swelling, and locking or giving way of the right knee.  The Veteran reported that the symptoms had been present chronically since he broke his right leg in September 2001.  The pain was elicited by physical activity and stress and relieved by rest.  Objective examination disclosed right knee tenderness, but there was no objective evidence of subluxation, locking, joint effusion, or crepitus.  The examiner concluded that the Veteran had right knee strain, shown by chronic pain with weight-bearing.  

A provider who treated the Veteran for complaints of right lower extremity pain in September 2008 assigned a diagnosis of pain at site of previous surgery.  A November 2008 treatment note reflects that the Veteran complained of right knee, shin, and ankle pain.  He was placed on a physical profile that included no running.  

In January 2009, the Veteran submitted claims for service connection for right knee, right lower leg, and right ankle disability, and for service connection for bilateral lower leg disability, claimed as shin splints, among claims for several disabilities.  For purposes of information only, and without reliance thereon, the Board notes that "shin splints" is a general term for lower leg pain that occurs along the shin (front of the tibia, the large bone below the knee) either on the front outside part of the leg (anterior shin splints, due to strain of the muscle along the shin) or the inside of the leg (medial shin splints), also known as medial tibial stress syndrome (MTSS).  Dorland's Illustrated Medical Dictionary 1779 (31st ed. 2007); Stedman's Medical Dictionary 1630 (27th ed. 2000).  

The Veteran separated from service in late February 2009.  The service medical records do not include a separation examination.  However, the report of a VA examination conducted in early February 2009 is of record.  At that examination, the Veteran reported that, after doing a lot of running during military service, he began to have pain in both shins.  In 2004, the distal interlock screws (just above the ankle) were removed from the Veteran's right tibia, the examiner noted, but the Veteran continued to have [right ankle] pain with road marching.  The Veteran also reported right knee pain.  Since onset in service, the shin pain had been stable.  

The examiner indicated that "bilateral lower leg shin splints" were incurred during the Veteran's service.  The examiner also stated that there was pain from the right tibial nail insertions.  The examiner declined to assign an additional diagnosis, noting that this complaint "is the same as the tibia fracture."  

No VA or private clinical records, other than an April 2009 VA psychiatric examination, were associated with the claims file, as noted in the Board's 2013 Remand.  In December 2013, the Veteran was afforded an opportunity to identify private or VA clinical records relevant to the claims on appeal, but the Veteran did not respond.    

The Board 2013 Remand directed that the Veteran be afforded VA examination.  VA examination conducted in January 2014 noted that the Veteran was status post operative, open reduction and internal fixation (ORIF) of a fracture of the tibia.  The examiner that, of the four screws used in the ORIF of the tibia, the two distal screws were removed, and the Veteran now had medial metaphyseal pain at the proximal screws (near the knee).  

In January 2014, the Veteran had right knee flexion to 120 degrees and extension to zero degrees, but had pain on movement of the right knee and lower leg.  The Veteran had pain and tenderness to palpation of the soft tissue of the right knee, but no pain on palpation of the soft tissues of the left knee.  Left knee flexion was to 120 degrees and extension was to zero degrees without any objective evidence of pain.  There was no objective evidence of instability of either knee.  

The examiner concluded that the Veteran did not have "shin splints" (medial tibial stress syndrome, stress fracture, compartment syndrome, or other muscle impairment of the lower leg, or a meniscus condition, or any signs and symptoms of knee disability, other than as due to aggravation of the pre-service fractures of the tibia and fibula.  

The examiner further stated that, since there was no evidence of a right shin splint at the January 2014 VA examination, an opinion regarding the etiology of a right shin splint would require mere speculation.  The examiner further noted that it would be unreasonable to require an opinion as to whether a left leg shin splint had an onset in service, since no left leg shin splint disability existed.  

The examiner stated that the Veteran currently has pain at the proximal metaphysis of the tibia, in the area where screws were placed in 2001 to affix a rod which was inserted in the Veteran's right tibial shaft near the right knee.  The examiner also stated that the Veteran currently has pain at the distal metaphysis, in the area where screws were placed near the ankle to hold the lower part of the rod through the right tibia in place.  For purposes of information only, the Board notes proximal metaphysis of the tibia is the wider part of the bone which contains the growth area and merges with the epiphysis to fit into the knee joint.  The distal metaphysis of the tibia is the wider part of the bone which contains the growth area and merges with the epiphysis to fit into the ankle joint.  Dorland's Illustrated Medical Dictionary 641, 1160 (31st ed. 2007).  

The medical evidence establishes that, during service, the Veteran experienced pain in the right lower leg.  Because the Veteran experienced pain near the ankle, where the rod was secured by screws into the distal metaphysis, and experienced pain near the right knee, where the rod was secured by screws into the proximal metaphysis, the Veteran referred to his right lower leg pain as "shin splints."  On at least one occasion during service, the Veteran also complained of left lower leg shin splints, but lower left leg complaints were not chronic or continuing.  No pertinent findings were clinically demonstrated.

Initially in service, the Veteran's right lower leg pain was thought to be due to surgical hardware just above the right ankle.  The screws above the right ankle were removed in 2004.  The Veteran continued to experience chronic pain of the right knee and right ankle.  Diagnoses of chronic right knee and ankle pain and of chronic right knee strain were assigned, but no provider identified a chronic right lower leg muscle pain or injury.  Thus, the medical evidence in service is entirely consistent with the January 2014 conclusion that the Veteran's pain near the right knee and near the right ankle was located at the proximal metaphysis and the distal metaphysis, where a rod in the right tibia was secured at the upper end and lower end of the tibial shaft.  

By an April 2014 Rating Decision, the Veteran was granted service connection for residuals of right tibia and fibula fractures and for right knee disability.  As a lay person, the Veteran's testimony that he has knee pain and ankle pain or right lower leg pain is competent and credible to establish that he has such pain.  However, the Veteran is not competent to distinguish between pain due to a "shin splint" and pain due to residuals of fractures of the right tibia and surgical treatment of such fractures.  

The Veteran's lay complaints that he has pain in the lower right leg, although competent and credible, are of less probative value than the 2014 VA opinion.  The 2014 VA medical opinion establishes that a medical diagnosis of shin splints in the right lower leg, separate and apart from the grant of service connection for residuals of fractures of the right tibia and fibula, is not warranted.  That 2014 medical opinion is of great probative and persuasive value.  That persuasive opinion places the preponderance of the evidence against the claim for service connection for shin splints, either bilateral or in the left or right lower leg.  38 U.S.C.A. § 5107(b).  

The preponderance of the evidence establishes that the Veteran did not incur continuing shin splints during service, and has not manifested chronic shin splints at any time during the pendency of the claim.  Service connection cannot be granted for a disability which has not been present at some time during the pendency of the claim.  The appeal must be denied.  

It is noted that shin splints were said to be present on examination in 2009, but this appears to be a diagnosis made by history.  There were no clinical findings that supported the diagnosis, especially as to the left side.  The subsequent examination did not find clinical indications of shin splints on either side, and this is more probative as studies were specifically undertaken to determine whether shin splints were present.

Duties to assist and notify

After the Veteran submitted his claim for service connection for memory loss, a notice letter was issued in February 2010 which advised the Veteran of all elements required to substantiate a claim for service connection.  The burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  In this case, the Veteran has not alleged that he was prejudiced in any way by the timing or content of notice to him, and the record discloses no prejudice.

The Veteran's service treatment records are associated with the claims file.  VA examination reports are associated with the claims files.  The Veteran was afforded the opportunity to submit or identify additional VA, private, reserve service, or other post-service lay or clinical records.  He has not identified any additional information that has not been sought, either prior to or following the December 2013 Board Remand.  The Veteran has not, in fact, responded personally to any communication sent to him since the December 2013 Remand, and has not raised any specific additional contention.    

The Veteran has not identified or referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development of his claim for service connection for shin splints.  The duty to assist has been met, as described above, has been met.  Remand for further development is not required.  The claim for service connection for a disability manifested by shin splints must be denied.



ORDER

The appeal for service connection for right shin splints, as separate from the grant of service connection for residuals of fractures of the right tibia and right fibula, is denied.

Entitlement to service connection for shin splints of the left leg is denied.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


